Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was charged in a misbehavior report with smuggling and violating correspondence regulations after it was discovered that envelopes in outgoing mail listing petitioner’s name and identification number in the return address contained letters written by another inmate. Following a tier II disciplinary hearing, petitioner was found guilty of both charges. That determination was affirmed upon administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The misbehavior report, hearing testimony and sample of petitioner’s handwriting, together with reasonable inferences drawn therefrom, constitute substantial evidence to support the determination of guilt (see Matter of Santana v Selsky, 23 AD3d 722, 723 [2005]). Petitioner’s exculpatory statements regarding his role in the matter presented credibility issues for resolution by the Hearing Officer (see Matter of Lashley v Goord, 39 AD3d 1105, 1106 [2007]). As for petitioner’s assertion that he was denied the right to call certain witnesses, the Hearing Officer properly refused those witnesses who had no personal knowledge of the incident and whose testimony would not have been material (see Matter of Williams v Goord, 27 AD3d 808, 809-810 [2006]). To the extent preserved, petitioner’s remaining claims have been examined and found to be unavailing.
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.